DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on October 20, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein revering the pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZAITSU et al (U.S. Patent 9,627,221).
With regards to claim 11, Zaitsu discloses a method comprising: defining, with a first lithography, a pattern shape in a photoresist positioned on a substrate removing the pattern of the photoresist and depositing a thin film  on the surface (Col 3 lines 65- Col. 4 lines 11; Col. 5 lines 40- Col. 7 lines 7 discloses etching a dielectric layer with a photoresist formed on the surface; patterning the photoresist, transferrin the pattern into the dielectric layer wherein the photoresist may be ashed and depositing a film on the sidewalls and top).
Zaitsu does not explicitly disclose wherein the removing leaves a layer of carbon residue in the pattern shape and depositing a thin film on the layer of carbon residue.
However Zaitsu discloses forming the patterned photoresist on a substrate with a dielectric layer, transferring the pattern from the photoresist to the dielectric layer; and performing an ashing process wherein the etching and ashing can form a carbon polymer to re-deposit byproducts on the substrate and forming a film on the surface; wherein the steps can be repeated until a desired depth is reached ((Col 3 lines 65- Col. 7 lines 7) rendering obvious wherein the removing leaves a layer of carbon residue in the pattern shape and depositing a thin film on the layer of carbon residue.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method Zaitsu to include the carbon residue as rendered obvious by Zaitsu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the carbon deposit as rendered obvious by Zaitsu. MPEP 2143D
With regards to claim 12, the modified teachings of Zaitsu discloses forming the photoresist and patterning the photoresist (Col. 6 lines 64-Col. 7 lines 23) wherein the plasma enhanced atomic layer deposition and plasma enhanced atomic layer etching is performed at a temperature of preferably 50 to 500°C (Col. 9-10, Table 1, 2) which renders obvious wherein reversing the pattern in the photoresist comprises heating the pattern to a temperature above 130°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, the modified teachings of Zaitsu renders obvious wherein the removing of the pattern comprises removing the photoresist with O2 plasma (Col. 7 lines 1-6).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZAITSU et al (U.S. Patent 9,627,221), as applied to claims 11-12 and 19, in view of ELIAN et al (U.S. Patent 6,703,190).
With regards to claim 17, the modified teachings of Zaitsu renders obvious the limitations of claim 11 as previously discussed.
However the modified teachings of Zaitsu are silent as to wherein the defining the pattern comprises spin coating the substrate with the photoresist; heating the photoresist to a temperature above 110°C and exposing the photoresist to UV light.
Elian discloses a method of defining a pattern comprising spin coating a substrate with a photoresist; heating the photoresist to a temperate between 60 to 160C which overlaps Applicant’s claimed range of above 110C and exposing the photoresist to UV light (Col. 6 lines 39-49). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zaitsu to include the photoresist patterning as rendered obvious by Elian because the reference of Elian teaches that such pattern produces patterns with better edge roughness and resolution (Col. 3 lines 2-13). 
With regards to claim 18, the modified teachings of Zaitsu renders obvious the limitations of claim 11 as previously discussed.
However the modified teachings of Zaitsu are silent as to the method further comprising reversing the pattern, the reversing comprising heating the photoresist a temperature above 130C and exposing the photoresist to a UV mask aligner.
Elian discloses a method of defining a pattern comprising reversing the pattern (forming a negative resist structure), the reversing comprising heating the photoresist to a temperate between 60 to 160C which overlaps Applicant’s claimed range of above 130C and exposing the photoresist to a UV mask aligner (Col. 3 lines 1448, Col. 6 lines 39-49, Col. 7 lines 27-49). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zaitsu to include the photoresist patterning as rendered obvious by Elian because the reference of Elian teaches that such pattern produces patterns with better edge roughness and resolution (Col. 3 lines 2-13). 

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art of record which has been cited in this office action is Zaitsu. However the cited prior art fails to teach or render obvious a method for fabrication of high aspect ratio structures comprising ashing using plasma cleaning, the exposed portion of the photoresist, the ashing replacing exposed portion of the photoresist with carbon residue and depositing, using RF sputter deposition, a thin film on the carbon residue. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713